Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant' s arguments filed on 11/29/2021 with respect to claims 1-11, 14-15 and 17-20 have been considered but do not apply to the combination of references used the below rejection.
Claims 12-13 are withdrawn from consideration.
Claim 16 is canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claim (s) 1-4,6-9,11,and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Vachicouras et al. (US 2020/0094466 A1 hereinafter Vachi) in view of Kotov et al. (US 2016/0299270 A1 hereinafter Kotov).
Regarding claim 1, Vachi discloses a wire (see coated elastic wire in Fig.25B) for use in an extendable electronic device comprising a hollow region (see hollowed region in wire) allowing extension and deformation of the wire (see Fig.25B) wherein the hollow region has at least two hollow structures (see hollowed region in wire having at least two hollow structures )
Vachi fails to specifically disclose that the two hollow structure are different in shape and spaced apart from each other.
In the field of endeavor of  elastic structures used for electronic devices, Kotov discloses two hollow structures are different in shape and spaced apart from each other (see slit structure and complete circular structure in configuration c of Fig.4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the structural configuration of Kotov to modify the 
Regarding claim 2, Vachi discloses wherein the wire has a planar structure before the extendable electronic device is deformed (see Fig.25B).  
Regarding claim 3, a modified Vachi discloses wherein the hollow region has at least two hollow structures spaced apart from each other, and an inner edge of at least one of the hollow regions is closed ( see closed hollow structure in Fig.4 of Kotov).  
Regarding claim 4, Vachi discloses wherein the hollow region has a smooth inner edge, and extends along a straight line or a curve (see hollow structures in Fig.25B).  
Regarding claim 6, a modified Vachi discloses wherein different hollow regions extend in an identical way (see hollow structures in Fig.25B)  
Regarding claim 7, a modified Vachi discloses wherein at least two of the hollow regions are substantially half-enclosed with each other, and projections in any direction of the two hollow regions substantially half-enclosed with each other have an overlapping area ( see closed hollow structure in Fig.4 of Kotov).  
Regarding claim 8, a modified Vachi discloses wherein one of the hollow regions is arranged adjacent to another hollow region, and two adjacent hollow regions are substantially half-enclosed with each other ( see closed hollow structure in Fig.4 of Kotov).   
Regarding claim 9, Vachi discloses, wherein at least one of the hollow regions extends to and is open at an edge of the wire (see open side edges of the wire where the hollow regions are half open).  
Regarding claim 11, Vachi discloses wherein the wire and the electrode connection portions are integral (see entirety of wire in Fig.25B).
Regarding claim 14, a modified Vachi discloses, in Fig,4 of Kotov, wherein one or more groups of the hollow regions are arranged in an extension direction, ( see group of hollow units in Fig.4 of Kotov) the same group of the hollow regions comprises two units in the extension direction, one or more of the hollow regions in the same unit are arranged in a direction perpendicular or oblique to the extension direction ( see hollow units are aligned in the width wise direction), and adjacent ones of the hollow regions in the same group but in different units are substantially half- enclosed with each other ( see enclosed circular shaped hollow region in c of Fig.4 of Kotov).  
Claim (s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachi in view of Kotov, as applied to claim 1 above, and further in view of Jur et al. (US 10064270 B2 hereinafter Jur).
Regarding claim 5, Vachi fails to specifically disclose wherein the wire comprises a conductive layer and an insulating layer wrapping around the conductive layer
Jur discloses wherein the wire comprises a conductive layer and an insulating layer wrapping around the conductive layer ( see 101 and 102 surrounding 105;Fig.1A-1B).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Jur to modify the conductive layer in order to provide protection for the conductive layer.
	Claim (s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachi  Vachi in view of Kotov as applied to claim 1 above, and further in view of Ogura (US10251262 B2).
 	Regarding claim 10, Vachi discloses wherein the wire has at least one deformable extension direction ( see center portion of the wire), and electrode connection portions for connecting with a functional element are provided at both ends of the wire in the extension direction (see ends of the wire that are in a rectangular shape ;Fig.25B) 
Vachi fails to specifically disclose the electrode connection portions are exposed outside the insulating layer.  
	Ogura discloses electrode connection portions (32; Fig.1) are exposed outside the insulating layer (50; Fig.1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ogura to modify the conductive layer in order to provide protection for the conductive layer while allowing the ends to be exposed in order to make a solder connection for transmitting electrical signals.
Claim (s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Vachi in view of Kotov, as applied to claim 1, and further in view of Jur.
Regarding claim 15, Vachi discloses, in Fig.25B,  a method of producing a wire for use in an extendable electronic device, comprising: preparing a first insulating layer ( bottom insulating layer of wire in 25B; forming a conductive layer ( platinum) on the first insulating layer, and processing a respective region of the conductive layer to obtain a hollow region ( see hollow through holes within wire in Fig.25B); Page 3 of 6Appl. No. 17/035,668Attorney Docket No. 075559.10132 Office Action Response  and wrapping the conductive layer by the first insulating layer  ( a first insulating layer is wrapped on the bottom of the wire).

Jur discloses preparing a second insulating layer (101; Fig.1A) and wrapping the conductive layer (105;Fig.1A) with a the second insulating layer (101)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Jur to modify the conductive layer in order to provide protection for the conductive layer.
 
Claim (s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachi in view of Kotov as applied to claim 1 above, and further in view of  Arora et al. (US 8389862 B2 hereinafter Arora).
Regarding claim 17, Vachi fails to specifically disclose a substrate and an encapsulation layer, wherein a plurality of functional elements are arranged between the substrate and the encapsulation layer, and at least two of the functional elements are electrically connected with each other via the wire.
Arora discloses a substrate (602; Fig.6A) and an encapsulation layer (602 and 102 and 104 may be covered by an encapsulating material: col.5: line 40-48), wherein a plurality of functional elements (102A and 102B) are arranged between the substrate and the encapsulation layer (102 and 104 are arranged between the substrate 602 and cured PDMS), and at least two of the functional elements (102A and 102B)are electrically connected with each other via the wire (104).

Regarding claim 18, a modified Vachi discloses wherein a wire layer is bonded and fixed on the substrate (see end part of  wire 104 that is fixed to 102A and 102B Fig.7 shown in Arora), a part of the wire layer is a complete region where the functional element is located (see part of 104 that is placed on top of 102A and 102B shown in Arora) , and another part of the wire layer is provided with the hollow region ( shown in Vachi) and is taken as the wire ( see 104 that is suspended between 102A and 102B shown in Arora).  
Regarding claim 19, a modified Vachi discloses wherein a post (see elevated post 708 shown in Arora) is provided on the substrate (602 shown in Arora), the complete region is disposed on the post (see 104 that is connected to 102A shown in Arora), and a void space (see space between 708s shown in Arora) for accommodating the deformed wire is provided between the substrate and the encapsulation layer (104 is between an encapsulating layer and 602 shown in Arora).  
Regarding claim 20, a modified Vachi discloses wherein the posts are spaced from each other, a spacing region is disposed between the posts ( see space between 708 shown in Arora), and at least one of the hollow regions of the wire extends to an edge of the wire (see wire in Vachi Fig.25B) and opens to a spacing region (wire 104 opens to a space  between the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/            Primary Examiner, Art Unit 2848